DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10-13, 21-26 have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The originally filed specification with respect to the elected embodiment of device embodiment 1 as shown in fig. 2a fails to provide support for the newly added claim 30.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, and 10-13, 21-23, 26-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bangsaruntip et al. (US PGPub 2014/0209854; hereinafter “Bangsaruntip”).
Re claim 1: Bangsaruntip teaches (e.g. figs. 1A, 11, and 12) a semiconductor device, comprising: a substrate (202); two source/drain (S/D) regions (diffusion pad as labeled in figs. 1A, 12; hereinafter “SDR”) over the substrate (202); a channel region (undoped silicon nanowire as shown in fig. 1A; hereinafter “CR”) between the two S/D regions (SDR) and including a semiconductor material (CR is formed from the SOI layer 204; e.g. paragraph 40, 42); a deposited capacitor material (DCM) layer (silicide formed extends from the doped SDR into the undoped regions of the CR; e.g. paragraph 66; hereinafter “DCML”) over the channel region (CR); a dielectric layer (gate stack 702a includes a silicon dioxide deposited on the nanowire and then a second hafnium oxide layer on the silicon dioxide layer; e.g. paragraph 52; hereinafter “DL”) over the DCM layer (DCML); and a metallic gate electrode layer (conformal metal gate film is deposited over DL; e.g. paragraph 52; hereinafter “MG”) over the dielectric layer (DL), wherein the DCM layer (DCML) includes a metal, a silicide, or a 2-dimensional material (silicide formed extends from the doped SDR into the undoped regions of the CR; silicide metals include nickel, cobalt, or platinum; e.g. paragraph 66, 70).
Re claim 4: Bangsaruntip teaches the semiconductor device of claim 1, wherein the 2-dimensional material is graphene or MoS2 (since claim 1 requires the 2-dimensional material in the alternative, the requirement of the material being graphene or MoS2 is not required).
Re claim 5: Bangsaruntip teaches the semiconductor device of claim 1, wherein the dielectric layer (DL) includes a layer of a high-k dielectric material over a layer of silicon oxide (gate stack 702a includes a silicon dioxide deposited on the nanowire and then a second hafnium oxide layer on the silicon dioxide layer; e.g. paragraph 52).
Re claim 6: Bangsaruntip teaches the semiconductor device of claim 1, wherein the DCM layer (DCML) fully separates (a fully silicided nanowire) the dielectric layer (DL) from the channel region (CR).
Re claim 7: Bangsaruntip teaches the semiconductor device of claim 1, wherein the channel region (CR) includes a layer of the semiconductor material (SOI layer 204) suspended between the two S/D regions (SDR) and over the substrate (202), wherein the DCM layer (DCML) wraps around a portion of the layer of the semiconductor material (SOI layer 204).
Re claim 10: Bangsaruntip teaches (e.g. figs. 1A, 9, 11, and 12) a semiconductor device (nanowire capacitor and a nanowire FET formed on the same wafer; e.g. paragraph 34), comprising: a substrate (202); a first device (transistor formed on the right side of fig. 11; hereinafter “1D”) over a first region (right side of figs. 9, 11; hereinafter “1R”) of the substrate (202), wherein the first device (1D) includes two first source/drain (S/D) regions (regions labeled PADS on either side of the gate in 1R; hereinafter “1SDR”), a first channel region (nanowire which extends between two 1SDR; hereinafter “1CR”) of a semiconductor material (undoped nanowire; e.g. paragraphs 40, 42) between the two first S/D regions (1SDR), a first dielectric layer (gate stack 702b includes a silicon dioxide deposited on the nanowire and then a second hafnium oxide layer on the silicon dioxide layer; e.g. paragraph 52; hereinafter “1DL”) directly on the first channel region (1CR), and a first gate electrode layer (conformal metal gate film is deposited over 1DL; e.g. paragraph 52; hereinafter “1MG”) over the first dielectric layer (1DL); and a second device (nanowire capacitor formed on the left side of fig. 11; hereinafter “2D”) over a second region (left side of figs. 9, 11; hereinafter “2R”) of the substrate (202), wherein the second device (2D) includes two second S/D regions (regions labeled PADS on either side of the gate in 2R; hereinafter “2SDR”), a second channel region (nanowire which extends between two 2SDR; hereinafter “2CR”) of the semiconductor material (undoped nanowire; e.g. paragraphs 40, 42) between the two second S/D regions (2SDR), a deposited capacitor material (DCM) layer (silicide formed extends from the doped SDR into the undoped regions of the CR; e.g. paragraph 66; hereinafter “DCML”) directly on the second channel region (2CR), a second dielectric layer (gate stack 702a includes a silicon dioxide deposited on the nanowire and then a second hafnium oxide layer on the silicon dioxide layer; e.g. paragraph 52; hereinafter “2DL”) directly on the DCM layer (DCML), and a second gate electrode layer (conformal metal gate film is deposited over 2DL; e.g. paragraph 52; hereinafter “2MG”) over the second dielectric layer (2DL), wherein the DCM layer (DCML) fully surrounds (the silicide of the DCML layer extends from the each nanowire channel to the silicide of the source drain regions therefore the rings of DCML fully surround portions of 2MG) a portion of the second gate electrode layer (2MG).
Re claim 11: Bangsaruntip teaches the semiconductor device of claim 10, wherein the second dielectric layer (2DL) includes a layer of a high-k dielectric material over an interfacial layer (gate stack 702a includes a silicon dioxide deposited on the nanowire and then a second hafnium oxide layer on the silicon dioxide layer; e.g. paragraph 52).
Re claim 12: Bangsaruntip teaches the semiconductor device of claim 10, wherein the second channel region (2CR) includes a layer of the semiconductor material (SOI layer 204; e.g. paragraph 40, 42) suspended between the two second S/D regions (2SDR) and over the substrate (202), wherein the DCM layer (DCML) wraps around a portion of the layer of the semiconductor material (SOI layer 204; e.g. paragraph 40, 42).
Re claim 13: Bangsaruntip teaches the semiconductor device of claim 10, wherein the first channel region (1CR) includes two first layers (two of the three channels illustrated in 1CR) of the semiconductor material (204) suspended between the two first S/D regions (1SDR) and over the substrate (202), wherein a portion of the first dielectric layer (1DL) and a portion of the first gate electrode layer (1MG) are disposed between the two first layers (two of the three channels illustrated), wherein the second channel region (2CR) includes two second layers (two of the three channels illustrated in 2CR) of the semiconductor material suspended between the two second S/D regions (2SDR) and over the substrate (202), wherein a portion of the DCM layer (DCML), a portion of the second dielectric layer (2DL), and a portion of the second gate electrode layer (2MG) are disposed between the two second layers (two of the three channels illustrated in 2CR).
Re claim 21: Bangsaruntip teaches (e.g. figs. 1A, 9, 11, and 12) a semiconductor device(nanowire capacitor and a nanowire FET formed on the same wafer; e.g. paragraph 34), comprising: a substrate (202); a first device (transistor formed on the right side of fig. 11; hereinafter “1D”) over a first region (right side of figs. 9, 11; hereinafter “1R”) of the substrate (202), wherein the first device (1D) includes two first source/drain (S/D) regions (regions labeled PADS on either side of the gate in 1R; hereinafter “1SDR”), multiple first channel layers (plural nanowires which extends between two 1SDR; hereinafter “1CR”) between the two first S/D regions (1SDR) and suspended over the substrate (202), a first dielectric layer (gate stack 702b includes a silicon dioxide deposited on the nanowire and then a second hafnium oxide layer on the silicon dioxide layer; e.g. paragraph 52; hereinafter “1DL”) over the first channel layers (1CL), and a first gate electrode layer (conformal metal gate film is deposited over 1DL; e.g. paragraph 52; hereinafter “1MG”) over the first dielectric layer (1DL); and a second device (nanowire capacitor formed on the left side of fig. 11; hereinafter “2D”) over a second region (left side of figs. 9, 11; hereinafter “2R”) of the substrate (202), wherein the second device (2D) includes two second S/D regions (regions labeled PADS on either side of the gate in 2R; hereinafter “2SDR”), multiple second channel layers (plural nanowires which extends between two 2SDR; hereinafter “2CR”) between the two second S/D regions (2SDR) and suspended over the substrate (202), a deposited capacitor material (DCM) layer (silicide formed extends from the doped SDR into the undoped regions of the CR; e.g. paragraph 66; hereinafter “DCML”) directly on the second channel layers (2CL), a second dielectric layer (gate stack 702a includes a silicon dioxide deposited on the nanowire and then a second hafnium oxide layer on the silicon dioxide layer; e.g. paragraph 52; hereinafter “2DL”) over the DCM layer (DCML), and a second gate electrode layer (conformal metal gate film is deposited over 2DL; e.g. paragraph 52; hereinafter “2MG”) over the second dielectric layer (2DL), wherein the DCM layer (DCML) includes a metal, a silicide, or a 2- dimensional material (silicide formed extends from the doped SDR into the undoped regions of the CR; silicide metals include nickel, cobalt, or platinum; e.g. paragraph 66, 70).
Re claim 22: Bangsaruntip teaches the semiconductor device of claim 21, wherein the DCM layer (DCML) wraps around (a fully silicided nanowire) each of the multiple second channel layers (2CL).
Re claim 23: Bangsaruntip teaches the semiconductor device of claim 22, wherein the DCM layer (DCML) directly contacts the second dielectric layer (2DL).
Re claim 26: Bangsaruntip teaches the semiconductor device of claim 21, further comprising a dielectric material (dielectric spacer 902a, 902b e.g. paragraph 54) horizontally between the DCM layer (DCML) and each of the two second S/D regions (2SDR).
Re claim 27: Bangsaruntip teaches the semiconductor device of claim 22, wherein the DCM layer (DCML) fully surrounds (the silicide of the DCML layer extends from each nanowire channel to the silicide of the source drain regions therefore the rings of DCML fully surround portions of 2MG) a portion of the second gate electrode layer (2MG).
Re claim 28: Bangsaruntip teaches the semiconductor device of claim 10, wherein the DCM layer includes a metal, a silicide, or a 2-dimensional material (silicide formed extends from the doped 2SDR into the undoped regions of the 2CR; silicide metals include nickel, cobalt, or platinum; e.g. paragraph 66, 70).
Re claim 29: Bangsaruntip teaches the semiconductor device of claim 1, wherein the DCM layer (DCML) fully surrounds (silicide formed extends from the doped SDR into the undoped regions of the CR; silicide metals include nickel, cobalt, or platinum; e.g. paragraph 66, 70) a portion of the metallic gate electrode layer (MG).

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2018/0083046 to Cheng et al., US 9,653,480 to Cheng et al., and US PGPub 2009/0001438 to Doyle et al. all disclose structures which appear to read on some or all of the claims rejected above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822